Title: John Adams to William Stephens Smith, 14 March 1791
From: Adams, John
To: Smith, William Stephens


My Dear Sir:
Philadelphia, March 14, 1791.
I shall not entertain you with public affairs, because you will learn the state of them from the public papers more in detail. I shall only say, that the National Government has succeeded beyond the expectations, even of the sanguine, and is more popular, and has given more general satisfaction than I expected ever to live to see. The addition of Vermont and Kentucky, the augmentation of our revenues, and the rapid rise of stocks and credit, have all raised the spirits of the people, and made them as happy as their nature and state will bear.
I took my pen, however, merely to mention your appointment to the office of Supervisor for the State of New-York, which will necessarily require your personal presence before the first of July. This place, I presume, is well worth your acceptance, as it will be a decent and comfortable provision for yourself and family, while it will be an honourable and useful employment. I am therefore anxious that you should have the earliest notice of it, and return without loss of time.
Your family and friends are all well in New-York, and your son with us is as healthy and happy, and as fine a child as you could wish him to be. We are agreeably situated here; and the Session of Congress has been the most assiduous, the most harmonious, and the most efficacious I ever knew.
Present my particular regards to Mr. B. Hollis and Dr. Price, and all others who think it worth their while to ask a question concerning him who is / Yours, affectionately,
John Adams.
